Title: From Thomas Jefferson to William Carmichael, 27 February 1793
From: Jefferson, Thomas
To: Carmichael, William



Philadelphia Feby. 27. 1793

In a letter from Mr. Jay of Mar. 14. 1786. papers were inclosed to you on the subject of the Dover cutter, taken out of the hands of certain citizens of this country by a Spanish governor in the Western islands for the use of the Spanish government, and no compensation made, and you were desired to apply for compensation. Mr. Jay addressed you afterwards on the same subject on the 24th. of Nov. 1786. the 14th. of May 1787. the 23d. of Sep. and 24th. of Nov. 1788. and I sent you new copies of all the papers in a letter of Apr. 11. 1791. and afterwards addressed you on it in letters of Nov. 29. 1791. and Apr. 24. 1792. No answer has ever been received from you on the subject. The persons interested now undertaking to look into the matter themselves and to convey the present letter, I have only to observe that your assistance to them will be no more than a compliance with the multiplied letters which have been written to you on this subject. I inclose you an original letter of theirs retracing the outlines of the case and informing you of the change in the parties interested, and am Sir Your very humble servt

Th: Jefferson

